                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


SHAKA FREEMAN,

                      Plaintiff,
                                                Case No. 17 C 4409
            v.
                                          Judge Harry D. Leinenweber
METROPOLITAN WATER
RECLAMATION DISTRICT OF
GREATER CHICAGO,

                     Defendant.


                     MEMORANDUM OPINION AND ORDER

     Defendant Metropolitan Water Reclamation District of Greater

Chicago moves under Federal Rule of Civil Procedure 12(b)(6) to

dismiss Plaintiff Shaka Freeman’s Fourth Amended Complaint (Dkt.

Nos. 91, 92, 94).    For the reasons stated herein, the Defendant’s

Motion is granted. (Dkt. No. 97.)

                            I.     BACKGROUND

     This marks the first time the Court has considered a fully-

briefed Motion in this case, but not for lack of activity by the

litigants.    Plaintiff, Shaka Freeman, filed his initial, 130-page

complaint in June 2017.     The Court thereafter appointed a series

of four attorneys to represent Freeman in his suit, but each

withdrew.    Freeman proceeded pro se.          In the following months,

Freeman filed four amended complaints.          He sought leave to file a

fifth, but, eager to move this case along, the Court denied that
leave and required Freeman to stand on the fourth amended version.

That Complaint boasts eleven causes of action and is spread across

three different documents on the docket. (Dkt. Nos. 91, 92, 94.)

Defendant, the Metropolitan Water Reclamation District of Greater

Chicago, has filed a 12(b)(6) Motion, seeking to dismiss the

Complaint   in    full.      In    weighing    that   Motion,   the   Court   has

extracted what it could from Plaintiff’s byzantine and often opaque

allegations.          The    Court    accordingly     treats    the   following

allegations      as   true   and     takes   all   reasonable   inferences    in

Freeman’s favor, as it must. Tamayo v. Blagojevich, 526 F.3d 1074,

1081 (7th Cir. 2008).          The Court also treats these allegations

with lenity, given that Freeman is pro se.               Tarkowski v. Robert

Bartlett Realty Co., 644 F.2d 1204, 1207 (7th Cir. 1980) (citation

omitted).

     Freeman, an African-American man, started work in May 2015 as

a Midnight Shift Treatment Plant Operator at Defendant’s Stickney

Plant.   In August 2015, Freeman was convicted of DUI, had his

license suspended, and, in accordance with Defendant’s company

policy, reported that change in licensure to Defendant.                 A month

later, on September 18, 2015, Defendant terminated Freeman for

“unsatisfactory performance,” a generic explanation that Defendant

later clarified to mean that “[Freeman] did not have a driver’s

license, which is a requirement to do his job.”            (Fourth Am. Compl.


                                       - 2 -
¶¶ 39-40.)      Also     on   September   18,     2015,    Freeman      voiced   a

“discrimination complaint” to a person he describes as the “HR

Director, Employment Relations Manager” (presumably referring to

someone in Defendant’s Human Resources department).              It is unclear

which of these events—Freeman’s termination or his complaint to

HR—occurred first.       To any extent, Defendant thereafter replaced

Freeman with a non-African-American employee.

     Freeman sued Defendant for a slew of discrimination claims

under: 42 U.S.C. § 1981; 42 U.S.C. § 1983; the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.; and Title VII,

42 U.S.C. § 2000e-2.      Defendant moves to dismiss the Complaint in

full and with prejudice.

                               II.   DISCUSSION

     To survive a motion to dismiss under Federal Rule of Civil

Procedure    12(b)(6),    a   complaint   “must    state    a   claim    that    is

plausible on its face.”        Adams v. City of Indianapolis, 742 F.3d

720, 728 (7th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)).        When considering motions to dismiss under

Rule 12(b)(6), a district court accepts as true all well-pleaded

factual allegations and draws all reasonable inferences in favor

of the non-moving party.       See, e.g., Jakupovic v. Curran, 850 F.3d

898, 902 (7th Cir. 2017).




                                     - 3 -
       As demonstrated by the count-by-count discussion below, the

Court    agrees     dismissal        is   warranted     and       accordingly     grants

Defendant’s Motion.            Moreover, given that the Court has twice

dismissed Freeman’s complaints and four times permitted Freeman

leave   to    amend    his    complaint,      the    Court     dismisses    Freeman’s

Complaint with prejudice, as Defendant requests.

                      A.     Count I (ADA Discrimination)

       Count I is a claim for discrimination in violation of the

ADA.    To state such a claim, Freeman must allege: (1) a disability

under the ADA; (2) that he is qualified to perform the essential

functions      of     the     job    either    with     or     without     reasonable

accommodation; and (3) that he suffered from an adverse employment

action because of his disability.                 Kersting v. Wal-Mart Stores,

Inc., 250 F.3d 1109, 1115 (7th Cir. 2001).                   Freeman does not clear

this bar.      He contends he suffers from alcoholism, which can, so

long    as    it    “substantially        limits     one     or    more   major     life

activities,” qualify as a disability.                 Ames v. Home Depot U.S.A.,

Inc.,   629    F.3d    665,    670    (7th    Cir.    2011)    (quoting    42     U.S.C.

§ 12102(1)).        Freeman fails to explain how any such substantial

limitations attend his alcoholism, however.                       He fares better on

the second element, alleging he was qualified to complete the tasks

of a Plant Operator with or without any reasonable accommodation.

But Freeman’s limited success pleading this claim ends there, as


                                          - 4 -
he never plausibly alleges the third element: the requisite causal

connection between his alcoholism and his firing.   Cf. Serwatka v.

Rockwell Automation, Inc., 591 F.3d 957, 962 (7th Cir. 2010) (“[A]

plaintiff complaining of discriminatory discharge under the ADA

must show that his or her employer would not have fired him but

for his actual or perceived disability[.]”).      He explains that

Defendant purportedly fired him due to his DUI-imposed license

suspension. But the fact that he lost his license after committing

an alcohol-related crime does not by itself establish that Freeman

cannot drive—and thus cannot work for Defendant—because of his

alcoholism.    That causal relationship is the key to Freeman’s ADA

claim, and yet he never alleges it.     His ADA claim cannot stand.

The Court accordingly dismisses Count I with prejudice.

          B.    Count II (ADA Reasonable Accommodations)

     In Count II, Freeman charges that Defendant failed to make

reasonable accommodations for him as the ADA requires.     To state

this claim, Freeman must allege that: (1) he is a qualified

individual with a disability; (2) the employer was aware of his

disability; and (3) the employer failed to accommodate reasonably

the disability.     Ozlowski v. Henderson, 237 F.3d 837, 840 (7th

Cir. 2001).     As explained above, Freeman claims he suffers from

alcoholism, but fails to describe how that affliction actually

disables him.    See Ames, 629 F.3d at 670.   Freeman also fails to


                                - 5 -
allege that Defendant was aware of his alcoholism, though perhaps

the Court could infer Freeman related as much in his alleged

conversations with Defendant concerning his DUI.             To any extent,

even if Freeman had plausibly alleged the first two elements of

this claim, he has certainly not alleged the last, i.e., that

Defendant failed to accommodate his disability.

     Freeman     claims   he    asked    Defendants    for    two   possible

accommodations, but the requests Freeman describes miss the mark.

In the first request, Freeman allegedly asked that he be permitted

to drive his personal vehicle—suspension notwithstanding—if he

could acquire an “MDDP Permit.”         Freeman never defines said permit

in his Complaint, but the Court believes he is referring to the

“Monitoring-Device Driving Permit” which the Illinois Secretary of

State sometimes issues to drivers with histories of drinking and

driving.     See 625 ILCS 5/6-206.1; People ex rel. Nerheim v. 2005

Black Chevrolet Corvette, 40 N.E.3d 160, 162-66 (Ill. App. Ct.

2015) (describing MDDP and associated statutes).             Alternatively,

Freeman allegedly asked that Defendant allow him to drive a “John

Deer Gator” instead of a regular automobile.           Freeman contends he

may legally drive a Gator without a driver’s license so long as he

remains on private property (as in, presumably, the terrain he

would   have   to   navigate   to   fulfill   his   duties   as   Defendant’s

employee).     The problem with these accommodation requests is that


                                    - 6 -
they are accommodations for Freeman’s license suspension and not

for his alcoholism.          “The law is clear that a plaintiff raising a

reasonable accommodation claim under the ADA must demonstrate that

the requested accommodation has some connection with the alleged

disability suffered.”          Wolfgram v. G4S Secure Sols. (USA), Inc.,

No. 1:18CV198, 2018 WL 5016337, at *2 (N.D. Ind. Oct. 15, 2018)

(citation omitted).           Though Freeman might have collected the

troublesome DUI because he was intoxicated when he should not have

been, Freeman simply never claims that alcoholism prevents him

from driving.      He thus fails to tether his disability to the

accommodations he sought, so Count II can proceed no further.              It

is dismissed with prejudice.

                   C.    Count III (ADA Discrimination)

     Count III is duplicative of the ADA discrimination claim in

Count I and is accordingly dismissed with prejudice.            Cf. Hoagland

ex rel. Midwest Transit, Inc. v. Sandberg, Phoenix & von Gontard,

P.C., 385   F.3d    737,       744   (7th   Cir.   2004)   (indicating   that

duplicative counts should be dismissed).

                        D.   Count IV (ADA Retaliation)

     Count IV is an ADA retaliation claim.            To state this claim,

Freeman must allege: (1) he engaged in a statutorily protected

activity; (2) he suffered an adverse action; and (3) a causal link

between the protected activity and the adverse action.             Turner v.


                                      - 7 -
The Saloon, Ltd., 595 F.3d 679, 690 (7th Cir. 2010).       Freeman’s

claim stumbles at the first step. He suggests Defendant retaliated

against him for his accommodation requests.     See Rodrigo v. Carle

Found. Hosp., 879 F.3d 236, 243 (7th Cir. 2018) (reciting that

seeking accommodations is a statutorily protected activity).      But

as explained above, the accommodations he sought were not related

to his alleged disability: Freeman is prevented from driving not

by his alcoholism, but by his license suspension. The latter might

owe in part to the former, but Freeman has not alleged how, nor

has he alleged, for example, that his inability to stay sober

during his shifts precludes him from driving notwithstanding his

license   suspension.     Because     Freeman   never   pursued   any

accommodation for his disability, he fails to make out the first

element of an ADA retaliation claim.     Count IV is dismissed with

prejudice.

                   E.   Count V (Monell Claim)

     In Count V, Freeman pursues a § 1983 Monell claim. See Monell

v. Dep’t of Social Servs., 436 U.S. 658, 694 (1978).        For this

claim to survive Defendant’s Motion, Freeman must allege: (1) that

he suffered a deprivation of a constitutional or federal statutory

right (2) as a result of an express municipal policy, widespread

custom, or deliberate act of a decision-maker with final policy-

making authority which (3) was the cause of his injury.    See Dixon


                              - 8 -
v. Cnty. of Cook, 819 F.3d 343, 348 (7th Cir. 2016).                              It is not

clear what right Freeman believes he was deprived of.                          But even if

that were clear and plausibly alleged, Freeman fails to plead the

second Monell element.

      According to Freeman, Defendant terminated him because he is

African American and yet claimed that Freeman’s termination owed

to   70   ILCS      2605/4.11,    a    provision       of    the    Metropolitan      Water

Reclamation         District    Act    which     empowers     Defendant’s         Executive

Director       to     terminate        probationary         appointees       in     certain

circumstances.         This allegation appears to perplex Defendant (see

Def.’s Mot. 7, 12, Dkt. No. 97), and understandably so: § 4.11

merely     provides      Defendant        with     certain         authority      vis-à-vis

termination of employees; the statute does not compel any specific

termination, nor does it recite a policy describing when or why

certain employees should be terminated.                      See 70 ILCS 2605/4.11.

Even so, Freeman contends that Defendant “us[ed] the 4.11 policy

to terminate” him (Fourth Am. Compl. ¶ 99, Dkt. No. 91), and as

such, Defendant maintained a policy that can support Freeman’s

Monell claim.          The Court disagrees.                 Freeman cannot allege a

“policy,” for Monell purposes, by simply pointing to the statutory

grant     of   authority       which    sets     the   parameters       on     Defendant’s

capacity to terminate certain employees.                       Nothing in Freeman’s

Complaint        describes       how      Defendant         allegedly        went     about


                                          - 9 -
implementing     the   authority   bestowed   by   § 4.11,   whether   in

application to Freeman, specifically, or to employees, generally.

Simply put, the allegations are silent as to the policy or practice

that Defendant supposedly followed in terminating Freeman.        Absent

that, Freeman’s Monell claim fails.         See, e.g., Saiger v. Dart,

No. 13 C 5495, 2015 WL 1433076, at *3 (N.D. Ill. Mar. 26, 2015)

(dismissing Monell claim where complaint failed to plead facts

allowing the Court to draw the reasonable inference that defendant

maintained a custom, policy, or practice that violated plaintiff’s

rights); see also Thomas v. City of Markham, No. 16 CV 08107, 2017

WL 4340182, at *4 (N.D. Ill. Sept. 29, 2017) (dismissing Monell

claim and observing that in pursuing such claims, plaintiffs must

show a policy at issue, not merely a “random event” (quoting Thomas

v. Cook Cty. Sheriff's Dep't, 604 F.3d 293, 303 (7th Cir. 2010))).

Count V is insufficiently pled and so is dismissed with prejudice.

                       F.   Count VI (Monell Claim)

     Count VI essentially charges the same Monell claim levied in

Count V.   It is accordingly dismissed with prejudice.

            G.   Count VII (§ 1981 Discrimination Claim)

     Count VII is a race-based discrimination claim pursued under

42 U.S.C. § 1981.      But § 1981 does not create a private right of

action, so Freeman cannot use it as a vehicle for this suit.




                                   - 10 -
Campbell v. Forest Pres. Dist. of Cook Cty., 752 F.3d 665, 671

(7th Cir. 2014).        This count is dismissed with prejudice as well.

         H.    Count VIII (Title VII Disparate Treatment Claim)

     Count VIII asserts disparate treatment under both Title VII

and § 1981.          As above, this Count is dismissed to the extent

Freeman       pursues   it   via    § 1981.      To   establish   the    Title   VII

component of this claim, Freeman must allege that he: (1) is a

member    of     a   protected      class;     (2)    was   performing    her    job

satisfactorily; (3) suffered an adverse employment action; and (4)

was treated less favorably than at least one similarly-situated,

non-African-American colleague.              Farrell v. Butler Univ., 421 F.3d

609, 613 (7th Cir. 2005) (citations omitted).                  Freeman fails to

plead the final element.            He describes a few comparator employees

who were either hired before he was (Fourth Am. Compl. ¶ 116, Dkt.

No. 91) or hired in his stead after his termination (id. ¶ 80),

but he nowhere alleges that any of those employees had a DUI

conviction and a suspended license. That is an important omission:

“To determine whether employees are similarly situated for the

purposes of analyzing a Title VII retaliation claim, the employees

must be directly comparable in all material respects.”                   Hudson v.

Chi. Transit Auth., 375 F.3d 552, 561 (7th Cir. 2004) (internal

quotation       marks    and       citations     omitted)    (emphasis     added).

Defendants purportedly fired Freeman because his DUI conviction


                                        - 11 -
precluded him from driving, as his job demanded.       It is thus key

to the similarly-situated analysis whether the employees retained

or hired in Freeman’s stead were likewise unable to drive. Freeman

has not alleged as much, so he has failed to allege similarly-

situated colleagues as required.

     When Freeman comes closest to alleging similarly-situated

employees, he recites that in an email to Defendant’s “employer

relations manager,” Defendant’s HR Director wrote: “Why is the

defendant   treating   the   plaintiff   differently     than   other

probationary employees with a suspended drivers [sic] license?”

(Fourth Am. Compl. ¶ 35, Dkt. 92 (citing Email Thread 11, Ex. 22

to Pl.’s Second Am. Compl., Dkt. No. 69-22).)   But: (1) the actual

quote is the more generic—“Why are we treating him differently

than other employees?”—and where an exhibit and the complaint

conflict, the exhibit tropically controls, Forrest v. Universal

Sav. Bank, F.A., 507 F.3d 540, 542 (7th Cir. 2005); (2) this

question from HR is part of a larger email thread and discussion

in which the participants later recite having terminated another

employee who became unable to drive (Ex. 22 at 9-11); and (3)

reciting an HR representative’s (ostensibly soon-to-be corrected)

impression is not an adequate substitute for pleading similarly-

situated employees in the first instance.




                              - 12 -
     Freeman    fails    to    state    a   disparate    treatment    claim     in

Count VIII.    That Count is dismissed with prejudice.

                    I.     Count IX (Grab Bag Claim)

     In Count IX, Freeman alleges “RACE BASED DISCRIMINATION-

RETALIATION-FOR    REPORTING      A    CHANGE   IN    DRIVERS    LICENSE    STATUS

PURSUANT TO POLICY-TITLE VII-OF THE CIVIL RIGHTS ACT OF 1964 AND

42   U.S.C.    § 1981    CLAIM-DISPARATE        TREATMENT.”        (Fourth     Am.

Compl. 33, Dkt. No. 91.)         This count appears to rest of several

different causes of action: § 1981, Title VII, and the ADA.                   But

regardless how the Court construes this count, Freeman herein fails

to state a claim.       As before, the count cannot rest upon § 1981,

which does not provide a private right of action.                 Campbell, 752

F.3d at 671.     Nor can Freeman cannot lodge a Title VII disparate

treatment claim in this count because, as noted above, such a claim

would be duplicative of Count VIII.

     Finally, the count fares no better even if Count IX is

intended as a Title VII retaliation claim.             To allege such a claim,

Freeman must demonstrate that: (1) he engaged in some statutorily-

protected activity; (2) he was performing his job according to his

employer’s    legitimate      expectations;     (3)    despite    meeting    those

expectations, he suffered a materially adverse action; and (4) he

was treated worse than a similarly-situated employee who did not

engage in statutorily protected activity.               Firestine v. Parkview


                                      - 13 -
Health Sys., Inc., 388 F.3d 229, 233 (7th Cir. 2004) (citations

omitted).     Again, Freeman fails to allege any similarly-situated

employees who were treated more favorably than he.        Absent that

allegation, Freeman’s retaliation claim falls apart.       Count IX is

dismissed with prejudice.

                 J.   Count X (Another Grab Bag Claim)

     Count X presents yet another amalgamation of claims.       Having

recited one of Freeman’s grab bag claims above, in Count IX, the

Court will not waste ink doing so again.       Suffice it to say that

Count X arguably contains a § 1981 claim, a Title VII retaliation

claim, and a Title VII disparate impact claim.

     The first two must be dismissed for the reasons already laid

out above.    As for the disparate impact claim: Freeman must allege

that Defendant maintained a practice or policy under which non-

African Americans were treated differently.      See Adams v. City of

Indianapolis, 742 F.3d 720, 732 (7th Cir. 2014).         But Defendant

points out that as with Freeman’s Monell claims in Count V, Freeman

fails to allege the requisite practice or policy.          Once more,

Freeman points to the termination procedures laid out in § 4.11.

Yet he fails to articulate any way in which Defendant’s exercise

of the authority bestowed upon it by that statute amounts to a

“policy” which caused a disparate impact.         That failure dooms

Count X.     It is dismissed with prejudice.


                                 - 14 -
             K.   Count XI (Yet Another Grab Bag Claim)

     Like the two counts preceding it, Freeman’s final Count—Count

XI—plays host to many discrete claims.          They include a § 1981

claim, a § 1983 Monell claim, and a Title VII retaliation claim.

These claims are duplicative of causes of action already considered

and dismissed.    Count XI is accordingly dismissed with prejudice

for the same reasons recited above.

                           III.    CONCLUSION

     This ruling wipes out Freeman’s lawsuit, but the Court does

not reach this conclusion lightly.     Pro se plaintiffs like Freeman

should be afforded lenity, and this Court has allowed him that.

The Court has twice dismissed Freeman’s complaints in full.       (Dkt

Nos. 68, 90.)     Four times, the Court has permitted Freeman leave

to amend.   But his opportunities to cure his perennially deficient

claims have run out.    The Fourth Amended Complaint fails to state

a claim for which relief may be granted, so the Court grants

Defendant’s 12(b)(6) Motion in full.       Nothing remains of Freeman’s

case.


IT IS SO ORDERED.




                                       Harry D. Leinenweber, Judge
                                       United States District Court
Dated: 11/29/2018

                                  - 15 -
